Per Curiam,
These appeals may be considered together. Both involve the construction of the following bequest in the will of the late George Pepper, deceased: “ To the Trustees of such Free Library which may be established in the City of Philadelphia, east of the River Schuylkill, and south of Market Street, $150,000.”
The executors have paid over this legacy to the trustees of the corporation, known as the “ Free Library of Philadelphia.” It is not pretended that this corporation is the owner of a library at the present time, but it was contended that its purpose is to establish a library Of the character contemplated by the testator and within the prescribed bounds. This payment has been sanctioned by the orphans’ court, and from its decree the respective appellant corporations have taken these appeals to this court.
The ground of their contention, briefly stated, is that they come within the description contained in the will, and being libraries already established are entitled to the fund.
If we concede that the payment of the fund in controversy to either of these corporations would have met the requirements of the will, it does not advance either of the appellants a single step in the way of getting this money, unless it first be shown that the Free Library of Philadelphia, to whom the legacy was awarded by the orphans’ court, does not come wifLin the description.
We quite agree with the learned judge of the orphans’ court *340that the testator contemplated the creation of a new library in the future. He must have known, from the interest which he evidently took in the subject of libraries, all about the two corporations appellants, and if he had intended the fund to go to either of them he would have so declared in his will. As to one of them at least he left a pecuniary legacy of $10,000, which excludes the idea that he intended that it should also take the bequest aforesaid. We think the fair construction of the testator’s will to be that he intended this sum to aid in the formation of a new free library within the prescribed limits. The subject is so fully discussed by the learned court below that we need not pursue it further.
The decree is affirmed and the appeals dismissed at the costs of the respective appellants.